 46DECISIONSOF NATIONAL LABOR RELATIONS BOARD]FederatedPublications,Inc. d/b/a The Daily Olym-pianandNorthwest TypographicalUnion No.99, InternationalTypographicalUnion, AFL-CIO. Case 19-CA-165179 April 1985DECISION AND ORDERBY CHAIRMANDOTSON ANDMEMBERSHUNTERAND DENNISOn 28 September1984AdministrativeLawJudge GeraldA.Wacknovissued the attached de-cision.The Union filedexceptions and a supportingbrief,and the Respondent filed an answering brief.The Board has considered the decision and therecord inlight of theexceptions and briefs and hasdecided toaffirm thejudge's rulings,findings, i andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iThe judge found that the Respondent did not violate Sec 8(a)(5) and(1) by refusing to provide the Union with information concerning its ad-vertising department employees He noted the General Counsel's conces-sion that the Union would not be entitled to the information in the ab-sence of a determination through the grievance and arbitration procedurethat the Union represents the advertising department employees. Thejudge also apparently found that the Union allowed the time to lapseunder the contractual grievance procedure for bringing the matter to ar-bitration,and the Union has excepted to this findingWe find it unnecessary to rely on the judge's apparent finding that theUnion did not act in a timely fashion,and we conclude that the resultwould not be altered even if we assume that the Union's grievance wastimely filed and is still viableThe GeneralCounsel has not met hisburden of establishing that the information sought was relevant to theUnion's role as collective-bargaining representative of the unit employeesThere has been no determination through the grievance and arbitrationprocedure that the Union represents the Respondent's advertising depart-ment employees,and the General Counsel has conceded that the Union isnot entitled to the information in the absence of such a determination Inreaching our conclusion,we emphasize that no party contends that theBoard'should defer to the contractual grievance and arbitration proce-dureWe also emphasize that the complaint alleges only that the Re-spondent unlawfully refused to furnish information,and not that it hasunlawfully refused to process the Union's grievance.DECISIONSTATEMENT OF THE CASEGERALD A.WACKNOV,AdministrativeLaw Judge.Pursuant to notice,a hearing with respect to this matterwas held before me in Seattle,Washington,on July 31,1984.The charge was filed on February 13, 1984, byNorthwest Typographical Union No. 99, InternationalTypographical Union,AFL-CIO(the Union).Thereafter, on March 28,1984, the Regional DirectorforRegion 19 of the National Labor Relations Board(the Board)issued a complaint and notice of hearing al-leging a violation by Federated Publications,Inc. d/b/aThe Daily Olympian(Respondent)of Section 8(a)(5) and(1) of the National Labor Relations Act. Respondent'sanswer, timely filed, denies the commission of any unfairlabor practices.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, a brief had been received from counsel for Re-spondent.On the entire record, and based on my observation ofthe witnesses and consideration of the brief submitted, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a corporation with its office and placeof business located in Olympia, Washington, where it isengaged in the business of publishing a daily newspaper.In the course and conduct of itsbusinessoperations, Re-spondenthas annual gross salesin excess of $200,000,and annually purchasesand causesto be transferred anddelivered to its facilities within the State of Washingtongoods andmaterialsvalued in excess of $5,000 directlyfrom sources outside the State, or from suppliers withinthe State which in turn obtained such goodsand materi-als directly from sources outside the State.It is admitted and I find that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within themeaningof Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimesmaterial herein,a labor organization within themeaning of Section 2(5) of the Act.in. THEALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principalissueraised by the pleadings is whetherRespondent has violated Section 8(a)(5) and (1) of theAct by refusing to furnish the Union with requested in-formation.B. The FactsThe Union has been the designated exclusive collec-tive-bargaining representative of Respondent's employeesin an appropriate unit i Such recognition has been em-bodied in successive collective-bargaining agreements,the most recent of which is effective by its terms for theperiod April 1, 1982, to September 15, 1985.Section 4 of the current contract between the partiescontains, inter alia, the following language under theheading "Jurisdiction":iAlthough neither the complaint nor the contract contains a specificunit description, it is clear that the Union's jurisdiction is limited to com-posing room employees275 NLRB No. 11 DAILY OLYMPIAN47JURISDICTIONSec 4. It is recognized that this Agreement dif-fers from previous agreements between the partiesin that it provides for job guarantees and other ad-ditional considerations in lieu of a number of previ-ous contract provisions including provisions con-cerning jurisdiction, reproduction, and the use ofoutside tape. It is understood and agreed betweenthe parties hereto as follows:The Employer shall have the right to the full uti-lizationand unrestricted use of any technology,equipment and processes which are or may be avail-able during the term of this or succeeding agree-ments.The jurisdiction of the Union for the purpose ofcollective bargaining shall be as defined in this Sec-tion 4 herein. In recognition of this, composingroom employees, who shall consist solely of jour-neymen and apprentices, agree to perform suchwork as shall be assigned by the Employer to saidemployees.The Employer shall have the right toassign, reassign, or transfer any of the work requiredby existing or new technology,equipmentor processesreferredto inParagraph 2 above to any department oftheEmployer including departments not covered inthisAgreementThe Employer shall have the soleright to determine what constitutes such technolo-gy, equipment, processes or methods. The Unionagrees to process any copy, tape, input or materialof any kind from any source. [Emphasis added.]The Employeragreesto provide individual jobsecurity protection for all employees in the compos-ing room as outlined and to the extent provided inthe job security section of this agreement. Thework being performed in the composing room bysuch employees shall, at any particular time duringthe term of this agreement, constitute the jurisdic-tion of the union subject to the rights of the em-ployer to assign, reassign, or transfer work as statedin this section herein. The employer, however, shallnot transfer any bargaining unit employees out ofthe composing room without the mutual consent ofthe employer and the employeeOn September 21, 1983, Respondent sent the followingletter to the Union:In accordance with the Jurisdiction section of thecontract now in effect between The Olympian andNorthwestTypographicalUnionNo 99, TheOlympian will be assigning the pasteup of displayand classified advertising to the advertising depart-mentof The Olympian.The change will be effective January 2, 1983[sic].Despite the clear language of the contract, the Uniontook the position that Respondent did not have the au-thority to assign such work to advertising departmentemployees or, in the alternative, that the Union therebybecame the collective-bargainingrepresentative of suchemployees. In this regard, the Union sent the followingrequest to Respondent on January 16, 1984:In order to properly prepare for our meeting 10:00a.m.,Friday, January 20, 1984, please supply thisoffice with the following information:The names, addresses, date of employment,hourly wage and fringe benefits provided the em-ployees now performing work previously per-formed by Composing Room employees.To the extent any condition differs from that pro-vided by the contract,this letter is intended togrieve those violations on behalf of those affectedindividuals.Respondent has refused to furnish the requested infor-mation on the basis that the advertising department em-ployees who have been assigned the work in question,pursuant to the foregoing explicit contract language per-mitting Respondent to assign such work outside the unit,are not represented by the Union. Therefore, accordingtoRespondent,the information is not relevant to theUnion's status as collective-bargaining representative ofcomposing room employees.The General Counsel takes the position that the Unionwould not be entitled to the requested informationexcept in the event the contract is interpreted, throughthe arbitration procedure under the contract, to confercollective-bargaining rights to the Union on behalf ofthose advertising department employees who have beenassigned the work.C. Analysis and ConclusionsIt is clear and indeed concededby theGeneral Coun-sel that the Union would not be entitled to the requestedinformation unless it is determined,through the griev-ance and arbitration procedure, that the Union representsthe advertising department employees in question. How-ever,itappears that the Union has let the time lapseunder the contractual grievance procedure for bringingthe underlying matter to arbitration. Further, even ifsuch grievance remains viable, the Union would not beentitled to the information until the grievance is resolvedin its favor,a highly unlikely event given the clear lan-guage of the contract, which permits Respondent toassign such work to employees in "departments not cov-ered in this Agreement." As neither the Union nor theGeneral Counsel had demonstrated that the requested in-formation is now relevant to a legitimate union need, Ishall dismiss the complaint in its entirety. SeePress Dem-ocrat Publishing Co. v.NLRB,629 F.2d 1320 (9th Cir.1980);Lumber Mill Employers Assn.,265NLRB 199(1982); E.L du Pont de Nemours &Co., 268 NLRB 1031(1984).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct. 48DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondenthas not violated Section 8(a)(5) and (1)of the Actas alleged.On these findings of fact and conclusions of law andon the entirerecord,I issuethe following recommend-ed2ORDERThe complaint is dismissed in its entirety2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses